DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a CON of 15/957,107 filed 04/19/2018, which is PAT 10610214, which is a CON of 15/256,954 filed 09/06/2016, which is PAT 9980718, which is a DIV of 15/138,885 filed 04/26/2016, which is PAT 9642611, which is ABN, which is a DIV of 12/914,129 filed 10/28/2010, which is PAT 9393006, which has PRO 61/359,084 06/28/2010,  12/914,129 has PRO 61/324,966 04/16/2010, 12/914,129 has PRO 61/311,841 03/09/2010, 12/914,129 has PRO 61/309,643 03/02/2010, 12/914,129 has PRO 61/307,980 02/25/2010, 12/914,129 has PRO 61/297,418 01/22/2010, 12/914,129 has PRO 61/255,511 10/28/2009, 12/914,129 has PRO 61/255,508 10/28/2009, 12/914,129 has PRO 61/255,510 10/28/2009, 12/914,129 has PRO 61/255,509 10/28/2009 is acknowledged.
Claim Objections
Claim 11 objected to because of the following informalities:  Claim 11 recites, “wherein when the flexible member extends through the cannulation of the shaft of the inserter and exits a proximal end of the shaft”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 7-14 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2009/0076545 to DiMatteo et al. (DiMatteo).
DiMatteo teaches:
Claim 7:  An assembly comprising: 
an inserter (70, Fig. 7) comprising an elongate shaft having a proximal end, a distal end, and a longitudinal cannulation extending between the proximal end and the distal end (para. 0053, driver 70 can be cannulated to allow sutures to extend through), a size and shape of the distal end of the shaft being different than a size and shape of the proximal end of the shaft (As can see in Figs 6-7, both the proximal ends and the distal ends of drivers 60 and 70 have different shapes, the distal end for inserting into the anchor therefore it is smaller and the proximal end is larger in size); 
an anchor (Fig. 3C reproduced with annotation below) comprising: an anchor body including a proximal end, a distal end (Fig. 3C reproduced with annotation below), and a longitudinal axis extending between the proximal and distal ends (from proximal end to distal end), the anchor body including threads  extending along at least a partial length of the body such that a portion of the distal end is not threaded (Fig. 3C reproduced with annotation below), the body defining a cannulation extending from the proximal end of the anchor body (Fig. 3C reproduced with annotation below) configured to receive the distal end of the shaft, at least one through hole (Fig. 3C reproduced with annotation below) oriented transverse to the longitudinal axis of the body and intersecting the cannulation of the anchor body; and a suture bridge (Fig. 3C reproduced with annotation below) formed within the anchor body distal to the at least one through hole; and 
a flexible member (suture as shown in Fig. 8) extending around a distal end of the suture bridge and through the cannulation of the anchor body, wherein the size and shape of the distal end of the shaft corresponds to a size and shape of the cannulation of the anchor body (para. 0053) to allow for torque to be applied to the anchor when the anchor is inserted into bone.
Claim 8:  The distal end of the shaft (driver 70, Fig. 7) includes at least one projection for mating with at least one recess in the anchor body (para. 0053 discloses that the shape of driver should correspond to the shape of the lumen of the anchor, the hexagon shape having projections, where the sides made up the hexagon shape meet, that engage with the hexagon shape in the lumen of the anchor, which are recesses to receive the projections).
Claim 9:  The (Fig. 3C reproduced with annotation below) threads extend from the proximal end of the anchor body to at least an area adjacent the at least one through hole (Fig. 3C below shows that the threads is adjacent/near by the through hole).
Claim 10:  The at least one through hole comprises a first through hole and a second through hole (Fig. 3C reproduced with annotation below), and the suture bridge extends between the first through hole and the second through hole (Fig. 3C reproduced with annotation below).
Claim 11:  The flexible member extends through the cannulation of the shaft of the inserter and exits a proximal end of the shaft (para. 0053).
Claim 12:  The body of the anchor is tapered from the proximal end to the distal end (para. 0044, last sentence).
Claim 13:  A profile of the threads at the distal end of the anchor body are different than a profile of the threads at the proximal end of the anchor body (Fig. 3C reproduced with annotation below).
Claim 14:  The anchor body (Fig. 3C reproduced with annotation below) comprises a non-metal material (para. 0036 or 0038, last sentence).
Claim 16:  The flexible member is a suture (Abstract).







    PNG
    media_image1.png
    638
    638
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiMatteo in view of US 2008/0306511 to Cooper et al. (Cooper).
DiMatteo teaches:
The assembly of claim 7 (see rejection of claim 7 above).
DiMatteo fails to teach:
The inserter comprises a metal material.
Cooper teaches:
In the same field as endeavor, a suture anchor comprise a drive (14, Fig. 6) for driving suture anchor (12) into tissue.
DiMatteo teaches the current invention and a driver for driving the anchor into tissue, however DiMatteo is silence on the material of the drive.  Cooper is teaching the driver is typically made of metal.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to employ a metal driver into DiMatteo in order to have a sturdier driver to enhance driving the anchor into tissue.
Prior arts in the PTO-892 are considered pertinent to the claimed invention and are cited here in.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771